Drake, Ch. J.,
dissenting:
I do not concur in the judgment rendered by the majority of the court.
In my opinion, the relation of landlord and tenant never existed between any of the several parties in whose names petitions have been filed here since the case of Anson Mills was transmitted to this court by the Secretary of War; and unless that relation did exist, the action for use and occupation of the premises is not maintainable.
As to the right of the claimant to recover, on the Constitutional ground that private property shall not be taken for public use without just compensation, I do not consider that point necessarily presented in the case. The claimant sues for rent, and the point is whether he was in- any sense the landlord of the government. If he was, he can recover rent; if he was not, he cannot in this case recover under the Constitutional provision; for that is inconsistent with the relation of landlord and tenant: one rests on a contract, the other on a constitutional provision.